Citation Nr: 0939678	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
August 1987.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 10 percent rating for right 
knee degenerative joint disease.

A review of the claim's files shows that the Veteran, in 
March 2009, reported that he did not receive the statement of 
the case (SOC) issued in connection with his appeal of the 
November 2007 rating decision that reduced the rating for his 
service connected left knee disorder and therefore his appeal 
remains open.  The issue of whether the time to perfect an 
appeal to the November 2007 rating reduction remains open 
because the March 2008 SOC was not mailed to the Veteran's 
last address of record is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action. 

The Veteran testified before the undersigned at a hearing at 
the RO in July 2009 (Travel Board hearing).  During this 
hearing, the Veteran submitted a waiver of RO consideration 
for additional VA treatment records that were subsequently 
obtained.  Therefore, the Board finds that it may adjudicate 
the appeal without first sending it back to the RO for its 
review of this additional evidence.  See 38 C.F.R. § 
20.1304(c) (2008) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction for initial review unless this procedural right 
is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran's most recent VA examination occurred in February 
2007.  During his July 2009 Travel Board hearing, the Veteran 
testified that his right knee disability had worsened since 
that time, and the Veteran's representative argued that an 
additional examination would be helpful.  As the Veteran has 
asserted that his service-connected disability has worsened 
since his last examination, he should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In readjudicating the Veteran's claim for an increased rating 
for the right knee, the RO should not only consider his 
painful motion but should also consider whether he is 
entitled to separate ratings for lost flexion and lost 
extension as well as for any instability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding 
that, while evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, it 
is possible for a Veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings); VAOPGCPREC 23-97 (July 1, 1997) (holding 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria); and 
VAOPGCPREC 9-2004 (holding that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria). 

Next, the Board notes that the Veteran testified that he lost 
up to two weeks a month and approximately four months a year 
of work because of problems associated with his right knee.  
Therefore, a remand is also required to attempt to obtain and 
associate with the record copies of employment records which 
document this lost time from work due to his service 
connected right knee disorder as well as for the RO to 
consider whether the appeal should be referred to the 
Director of Compensation and Pension for extra-schedular 
consideration.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.321 (2008); Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them); Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining 
authorizations from the Veteran, should 
obtain and associate with the record 
copies of employment records which 
document his lost time from work due to 
his service connected right knee 
disorder.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
claimant notified in writing.  

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination of the right knee.  The 
claim's folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee instability and degenerative 
joint disease, the examiner is to 
thereafter provide a detailed review of 
the Veteran's history, current 
complaints, and the nature and extent of 
his right knee disabilities.  

i.  As to the right knee 
degenerative joint disease, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion and extension, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

ii.  As to any right knee 
instability, in addition to any 
other information provided pursuant 
to the AMIE worksheet, the examiner 
should provide an opinion as to 
whether the right knee has recurrent 
subluxation or lateral instability 
and, if so, is it best characterized 
as "slight," "moderate," or 
"severe."

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2008). 

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
any lost motion caused by pain and 
whether separate ratings are warranted 
for lost flexion and extension as well as 
for instability.  DeLuca, supra; Esteban, 
supra; VAOPGCPREC 23-97; and VAOPGCPREC 
9-2004.  Such readjudication should also 
take into account whether "staged" 
ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The 
RO/AMC should also consider whether the 
appeal should be referred to the Director 
of Compensation and Pension for extra-
schedular consideration.  See 38 C.F.R. 
§ 3.321.  If any of the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, any evidence not 
received, all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal, and the reason 
why the claim was or was not referred to 
the Director of Compensation and Pension 
for extra-schedular consideration.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

